


110 HCON 101 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  bicentennial of the 1807 Abolition of the Slave Trade Act, which banned the
		  slave trade in the British Empire, allowed for the search and seizure of ships
		  suspected of transporting enslaved people, and provided compensation for the
		  freedom of slaves, should be commemorated.
	
	
		Whereas the Abolition of the Slave Trade Act, which banned
			 the slave trade in the British Empire, allowed for the search and seizure of
			 ships suspected of transporting enslaved people, and provided compensation for
			 the freedom of slaves, passed the British Parliament on March 25, 1807;
		Whereas the passage of the Abolition of the
			 Slave Trade Act in 1807 led to the full abolishment of slavery in the British
			 Empire with the passage of the Slavery Abolition Act in 1833;
		Whereas activities abolishing slavery in Great Britain
			 were instrumental to activities abolishing slavery in the United States;
		Whereas approximately 12 million African men, women, and
			 children were transported in the slave trade from 1501 to 1860;
		Whereas Africans transported in the slave trade were
			 permanently separated from their families, held captive, and subject to
			 severely inhumane treatment on ships;
		Whereas Africans transported in the slave trade were
			 transported to Europe, the Caribbean islands, and North, South, and Central
			 America in over 30,000 voyages;
		Whereas the British participated in the slave trade as
			 owners of ships, enslaved people, plantations, and a variety of commercial
			 activities relating to the trafficking of human beings;
		Whereas the free labor of enslaved people from Africa
			 substantially contributed to the wealth and economic growth of Great Britain
			 and was a key element of foreign commerce;
		Whereas in 1772 the Somerset case declared that slavery
			 did not exist under English law;
		Whereas in 1778 slavery was declared illegal in
			 Scotland;
		Whereas the Quakers established the Committee on Slave
			 Trade in 1783 which consisted of 23 members; six members of the Committee on
			 Slave Trade created and shared anti-slavery information and lobbied the British
			 Parliament for the abolition of slavery;
		Whereas a bill to abolish the slave trade passed the
			 British House of Commons, but was rejected in the British House of Lords in
			 1805;
		Whereas in 1808 the British Royal Navy established the
			 West Africa Squadron to enforce the ban on transporting slaves; the West Africa
			 Squadron is credited with capturing 595 slave ships between 1843 and
			 1861;
		Whereas in 1833, enslaved people in the British Empire
			 became free with the passage of the Slavery Abolition Act;
		Whereas in 1842, Britain and the United States signed the
			 Webster-Ashburton Treaty which banned the slave trade on high seas;
		Whereas slavery was finally abolished in the United States
			 in 1865; and
		Whereas the United States will commemorate the 200th
			 anniversary of the abolition of the transatlantic slave trade in 2008: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that the
			 bicentennial of the 1807 Abolition of the Slave Trade Act, which banned the
			 slave trade in the British Empire, allowed for the search and seizure of ships
			 suspected of transporting enslaved people, and provided compensation for the
			 freedom of slaves, should be commemorated.
		
